DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the specification, paragraph [0001], the phrase “now US Patent 11,224,552,” has been inserted after the term “2019,”.

Drawings
	Drawings filed 12 October 2021 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Esposito 2016/0007815 is representative of the closest prior art. Esposito discloses an apparatus comprising a first layer with a plurality of inlets, a second layer, a first tube 40 disposed between the first layer and the second layer, wherein the first tube forms a loop and has a first plurality of perforations 46 through a surface of the first tube, and wherein the first layer and the second layer define suction paths from the plurality of inlets to the first tube, and an outlet 44 coupled to the first tube; see Fig. 1 and [0026]. However, Esposito does not teach or suggest having a second tube disposed between the first layer and the second layer and inside of the loop, if fact the presence of a tube inside the loop go against the teachings in Esposito because Esposito requires the user to step inside the loop to move the mat along a floor surface. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783